Citation Nr: 0902971	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  08-03 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
In Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for hearing loss..


REPRESENTATION

Appellant represented by:    American Legion


WITNESS AT HEARING ON APPEAL
Appellant



INTRODUCTION


The veteran had active service from March 1959 to February 
1963.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2006 rating decision in which the RO denied 
the veteran's claim for service connection for hearing loss.  
In September 2006, the veteran filed a notice of disagreement 
(NOD).  

In February 2007, the veteran testified during a hearing 
before an RO Decision Review Officer (DRO); a transcript of 
the hearing is of record.  The RO issue a  Statement of the 
Case (SOC) in April 2007, and  the veteran filed a statement 
accepted as a substantive appeal (in lieu of a VA Form 9, 
Appeal to the Board of Veterans' Appeals).


	REMAND

Following the December 2008 RO letter notifying the veteran 
that his appeal was being certified to the Board, in a 
January 2009 statement, the veteran expressed his desire for 
a Board videoconference hearing.

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules videoconference hearings, a 
remand of the claim on appeal to the RO is warranted.



Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
video conference hearing in accordance 
with his January 2009 request.  The RO 
should notify the veteran and his 
representative of the date and time of 
the hearing, in accordance with 38 C.F.R. 
§ 20.704(b) (2008).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


